Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1-4, 7, 10, and 14-16 are objected to because of the following informalities:  
Claim 1 (line 6), claim 7 (line 2), and claim 10 (line 12) recite “ratios”.  This word should be deleted, since there is only one quantity, and the units of the quantity are given in percent, so the quantity is not in the form of a ratio.
In Claim 1 (line 7), claim 7 (line 3), and claim 10 (line 13) after “content” replace “are” with “is”, in order to account for the above change to singular subjects of the sentences (from “ratios” to “content”).
Claim 1 (line 7, line 10, and lines 11-12), claim 2 (line 4), claim 3 (line 3), claim 4 (lines 2-3), claim 10 (line 13, lines 15-16, and lines 17-18), claim 14 (line 4), claim 15 (lines 2-3), and claim 16 (lines 2-3 and lines 4-5) recite “within approximate ranges indicated”.  It is suggested these phrases be changed to: “within approximate range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (JP 2001/121659 A, published 08 May 2001, hereinafter Toda) and evidence provided by Sorai.
Regarding claim 1, 4, and 7, Toda teaches a gas barrier film in which a polyvinyl alcohol (PVOH) composition is laminated at least on one side of a resin base film (Abstract).  Toda teaches the PVOH composition comprises a water-soluble PVOH polymer and an inorganic swellable mica with the weight ratio of the PVOH polymer to the mica is 9/1 to 3/7 (claims 2-5).  Thus, the mica content in the gas barrier film is 10 (1/(1+9)) to 70 wt.% (7/(7+3)).  Toda teaches the mica has an average particle size of 300 Å (that is, 0.03 [Symbol font/0x6D]m) to 5 [Symbol font/0x6D]m and an aspect ratio of 20 to 2000 (paragraph 0019).  Toda teaches the PVOH composition (coating) thickness is 0.1 to 10 [Symbol font/0x6D]m (paragraph 0024).
Claims 1 and 4 of the current invention recites the limitation “mean area diameter” of the mica, whereas Toda recites “average particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Toda (see claim 3 rejection below), Toda’s size range would result in a mean area diameter within the claimed range.
In light of the overlap between the claimed gas barrier film and that disclosed by Toda, it would have been obvious to one of ordinary skill in the art to use a gas barrier film that is 
Regarding claim 2, Toda teaches the elements of claim 1, and Toda teaches the polyvinyl alcohol-based polymer is a water-soluble polyvinyl alcohol with a degree of polymerization of 300 to 5000 (claim 4 and paragraph 0011). 
Regarding claim 3, Toda teaches the elements of claim 1, and Toda teaches the mica has an aspect ratio of 20 to 2000 (paragraph 0019).  
Regarding claim 6, Toda teaches the elements of claim 1, and Toda teaches the lamination of a heat seal layer onto his gas barrier film (paragraph 0035). 
Regarding claim 8, Toda teaches the elements of claim 1, and Toda teaches the resin base film is a biaxially stretched polypropylene film (claims 6-7).  Toda teaches that his gas barrier films had oxygen permeability values of 0.2 – 0.9 cc/m2/day (paragraph 0044 and Examples 1-5 in Table 1 [see original Japanese patent document]).
Toda does not disclose the oxygen permeability of his films after a 5% MD elongation.  However, given that the gas barrier film of Toda has the same polymer with the same degree of polymerization and same mica of the same size and aspect ratio and in the same amount as the claimed invention coated onto the same biaxially oriented polymer, and further, the gas permeability of Toda’s gas barrier films as made are below 1 cc/m2/day (see above), the gas barrier coating of Toda would inherently have the same oxygen permeability after a 5% MD elongation as the claimed invention, and therefore, would fall within the claimed range of oxygen permeability. 

Claims 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (JP 2001/121659 A, published 08 May 2001, hereinafter Toda) in view of Bruchmann et al. (US Patent Application 2005/0147834 A1, published 07 Jul. 2005, hereinafter Bruchmann).
Regarding claims 5, 10-13, and 16, Toda teaches a gas barrier film in which a polyvinyl alcohol (PVOH) composition is laminated at least on one side of a resin base film (Abstract).  Toda teaches the PVOH composition comprises a water-soluble PVOH polymer with a degree of polymerization of 300 to 5000 and an inorganic swellable mica with the weight ratio of the PVOH polymer to the mica is 9/1 to 3/7 (claims 2-5 and paragraph 0011).  Thus, the mica content in the gas barrier film is 10 (1/(1+9)) to 70 wt.% (7/(7+3)).  Toda teaches the mica has an average particle size of 300 Å (that is, 0.03 [Symbol font/0x6D]m) to 5 [Symbol font/0x6D]m (paragraph 0019).  Toda teaches the PVOH composition (coating) thickness is 0.1 to 10 [Symbol font/0x6D]m (paragraph 0024).  Toda teaches the resin base film is a biaxially stretched polypropylene film (claims 6-7).  
Claims 10 and 16 of the current invention recite the limitation “mean area diameter” of the mica, whereas Toda recites “average particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Toda (see claim 15 rejection below), Toda’s size range would result in a mean area diameter within the claimed range.
Toda does not disclose an ink layer in his gas barrier film, a second polymeric film, an adhesive layer between the first and second polymeric film, and an ink layer between the coating layer and the adhesive layer.
Bruchmann teaches a multilayer material for product packaging comprising at least a polymeric material film, a print layer, and second film (paragraphs 0015-0018).  Bruchmann 
Coated PP film – adhesive layer - ink layer – coated PP film
or its mirror image:
Coated PP film – ink layer – adhesive layer – coated PP film
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas barrier film of Toda in the multilayer material for producing packaging taught by Bruchmann.  Toda and Bruchmann are analogous arts as they are both drawn to packaging films comprising coated polypropylene films as substrate films, so one of ordinary skill in the art would have reasonable expectation of success in using the gas barrier film of Toda as one of the coated polymer films in the multilayer material of Bruchmann.  Further, Bruchmann teaches that his invention provides a packaging printing ink for flexographic and/or gravure printing (paragraph 0020) and that has good adhesion (paragraph 0023).
Toda discloses the coating can be on at least one side of the resin base film (Abstract), and further, It is the examiner’s position that it would have been obvious for one of ordinary skill in the art to orient the gas barrier film of Toda with the coating layer on the interior surface of the multilayer structure of Toda in view of Bruchmann in order to protect the coating, thereby, arriving at the configurations:

(first) PP film – coating -– ink layer – adhesive layer – (second) PP film (claim 12 of the current invention)
and the claimed invention.
Regarding claim 14, Toda in view of Bruchmann teaches the elements of claim 10, and Toda teaches the PVOH composition comprises a water-soluble PVOH polymer with a degree of polymerization of 300 to 5000 (claims 2 and 4 and paragraph 0011).  
Regarding claim 15, Toda in view of Bruchmann teaches the elements of claim 10, and Toda teaches the mica has an aspect ratio of 20 to 2000 (paragraph 0019).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toda et al. (JP 2001/121659 A, published 08 May 2001, hereinafter Toda) in view of van Essche et al. (“New highly efficient silica anti-blocking aids for PE and PP films,” J.Plast.Films & Sheet., Vol. 16, pp. 155-168, published April 2000, hereinafter van Essche).
Regarding claim 9, Toda teaches the elements of claim 1, and Toda teaches the inclusion of an inorganic anti-blocking agent to his polyvinyl alcohol-based polymer composition (coating) (paragraph 0022).
Toda does not disclose the inclusion of a blocking agent in his resin base film.
Van Essche teaches a synthetic silica as an anti-blocking agent for polyethylene and polypropylene films (Abstract).
st paragraph).  Further, van Essche teaches that synthetic silicas are mainly used in high quality films where good optical properties and high anti-blocking efficiency are required, and due to their amorphous character these silicas pose no serious health risk (page 156, 1st paragraph).
It is the examiner’s position that since the anti-blocking additive is mixed into the bulk polymer of the resin base film of Toda, the anti-blocking agent would exist on the coating-side of the resin base film of Toda in view of van Essche.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) and evidence provided by Britannica and Polymer Database.
Regarding claim 1, 4, and 7, Kotani teaches a gas barrier film comprising a high hydrogen bonding resin and an inorganic compound having a particle size of 5 [Symbol font/0x6D]m or less and an aspect ratio of 50 – 5000 (Abstract and col. 2, lines 45-49).  Kotani teaches the resin is a soluble polyvinyl alcohol (PVOH) (col. 6, lines 45-48 and col. 7, lines 12-15) and the inorganic compound is water-swellable mica (col. 6, 18-40).  Kotani teaches the coating thickness is 10 [Symbol font/0x6D]m or less (col. 9, lines 52-55).  Kotani teaches that the film (coating) is laminated to polyolefin substrate 
Kotani teaches a volume ratio of the mica to the PVOH is 5:95 to 90:10 (col. 8, lines 8-12.
Britannica Online Encyclopedia (“Mica”, accessed 15 Sep. 2021) discloses that the specific gravity of mica varies between 2.76 and 3.2, so an approximate density is about 3.0 g/mL (page 2, 2nd to last paragraph).
Polymer Database (“Poly(vinyl alcohol)”, accessed 15 Sep. 2021) discloses the density of polyvinyl alcohol varies between 1.26 and 1.33 g/mL (page 1, Thermo-Physical Properties table), so an approximate density is 1.3 g/mL.
Therefore, the volume ratios taught by Kotani correspond to a mica content of 10.8 (5*3/(5*3+95*1.3) to 95 wt.% (90*3/(90*3+10*1.3).
Claims 1 and 4 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kotani recites “particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kotani (see claim 3 rejection below), Kotani’s size range would result in a mean area diameter within the claimed range.
Although Kotani does not disclose process as claimed, that is, a coating as claimed versus a laminated layer taught by Kotani, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kotani meets the requirements of the claimed coating layer, Kotani clearly meet the requirements of the present claim(s).
In light of the overlap between the claimed gas barrier film and that disclosed by Kotani, it would have been obvious to one of ordinary skill in the art to use a gas barrier film that is both disclosed by Kotani and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 2, Kotani teaches the elements of claim 1, and Kotani teaches the high hydrogen-bonding resin is PVOH (col. 6, lines 45-48) with a degree of polymerization of 100 to 5000 (col. 7, lines 34-36).
Regarding claim 3, Kotani teaches the elements of claim 1, and Kotani teaches the mica has an aspect ratio of 50 – 5000 (col. 2, lines 45-49).
Regarding claim 8, Kotani teaches the elements of claim 1, and Kotani teaches the resin base film is a biaxially stretched polypropylene film (claim 8).  Kotani teaches that his gas barrier films had oxygen permeability values of 0.2 cc/m2/day or less (claim 17).
Kotani does not disclose the oxygen permeability of his films after a 5% MD elongation.  However, given that the gas barrier film of Kotani has the same polymer with the same degree of polymerization and same mica of the same size and aspect ratio and in the same amount as . 

Claims 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Bruchmann et al. (US Patent Application 2005/0147834 A1, published 07 Jul. 2005, hereinafter Bruchmann) and evidence provided by Britannica and Polymer Database.
Regarding claims 5, 10-13, and 16, Kotani teaches a gas barrier film comprising a high hydrogen bonding resin and an inorganic compound having a particle size of 5 [Symbol font/0x6D]m or less and an aspect ratio of 50 – 5000 (Abstract and col. 2, lines 45-49).  Kotani teaches the resin is a soluble polyvinyl alcohol (PVOH) (col. 6, lines 45-48 and col. 7, lines 12-15) and the inorganic compound is water-swellable mica (col. 6, 18-40).  Kotani teaches the coating thickness is 10 [Symbol font/0x6D]m or less (col. 9, lines 52-55).  Kotani teaches that the film (coating) is laminated to a polyolefin substrate (col. 9, lines 1-6).  Further, given that PVOH contains hydroxyl groups, it necessarily has some degree of water solubility.
Kotani teaches a volume ratio of the mica to the PVOH is 5:95 to 90:10 (col. 8, lines 8-12.
Britannica Online Encyclopedia (“Mica”, accessed 15 Sep. 2021) discloses that the specific gravity of mica varies between 2.76 and 3.2, so an approximate density is about 3.0 g/mL (page 2, 2nd to last paragraph).

Therefore, the volume ratios taught by Kotani correspond to a mica content of 10.8 (5*3/(5*3+95*1.3) to 95 wt.% (90*3/(90*3+10*1.3).
Claims 10 and 16 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kotani recites “particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kotani (see claim 3 rejection below), Kotani’s size range would result in a mean area diameter within the claimed range.
Kotani does not disclose an ink layer in his gas barrier film, a second polymeric film, an adhesive layer between the first and second polymeric film, and an ink layer between the coating layer and the adhesive layer.
Bruchmann teaches a multilayer material for product packaging comprising at least a polymeric material film, a print layer, and second film (paragraphs 0015-0018).  Bruchmann teaches the two films can be polypropylene (paragraphs 0025 and 0030).  Bruchmann teaches that the two films can be coated (paragraph 0029), and his multilayer material may comprise adhesive layers used to join some or all of the layers to one another (paragraph 0036).  Therefore, Bruchmann teaches a multilayer material with the configuration:
Coated PP film – adhesive layer - ink layer – coated PP film
or its mirror image:
Coated PP film – ink layer – adhesive layer – coated PP film

It is the examiner’s position that it would have been obvious for one of ordinary skill in the art to orient the gas barrier film of Kotani with the barrier layer on the interior surface of the multilayer structure of Kotani in view of Bruchmann in order to protect the barrier layer, thereby, arriving at the configurations:
(first) PP film – coating - adhesive layer - ink layer – (second) PP film (claim 11 of the current invention)
(first) PP film – coating -– ink layer – adhesive layer – (second) PP film (claim 12 of the current invention)
and the claimed invention.
Although Kotani in view of Bruchmann does not disclose process as claimed, that is, a coating as claimed versus a laminated layer taught by Kotani, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kotani in view of Bruchmann meets the requirements of the claimed coating layer, Kotani clearly meet the requirements of the present claim(s).
Regarding claim 14, Kotani in view of Bruchmann teaches the elements of claim 10, and Kotani teaches the high hydrogen-bonding resin is PVOH (col. 6, lines 45-48) with a degree of polymerization of 100 to 5000 (col. 7, lines 34-36). 
Regarding claim 15, Kotani in view of Bruchmann teaches the elements of claim 10, and Kotani teaches the mica has an aspect ratio of 50 – 5000 (col. 2, lines 45-49).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of van Essche et al. (“New highly efficient silica anti-blocking aids for PE and PP films,” J.Plast.Films & Sheet., Vol. 16, pp. 155-168, published April 2000, hereinafter van Essche).
Regarding claim 9, Kotani teaches the elements of claim 1, and Kotani teaches that the resin may contain various additives (col. 10, lines 3-7).

Van Essche teaches a synthetic silica as an anti-blocking agent for polyethylene and polypropylene films (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-blocking agent as taught by van Essche in the resin of the substrate of the gas barrier film of Kotani.  Van Essche teaches that it is often difficult to separate two film layers, and if anti-blocking aids are added, the anti-blocking aids create a micro-rough surface which reduces the adhesion between film layers and consequently the blocking force (page 155, Introduction section, 1st paragraph).  Further, van Essche teaches that synthetic silicas are mainly used in high quality films where good optical properties and high anti-blocking efficiency are required, and due to their amorphous character these silicas pose no serious health risk (page 156, 1st paragraph).
It is the examiner’s position that since the anti-blocking additive is mixed into the bulk polymer of the resin base film of Kotani, the anti-blocking agent would exist on the coating-side of the substrate film of Kotani in view of van Essche.

Claims 1-8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US Patent Application 2014/0370270 A1, published 18 Dec. 2014, hereinafter Kaminaga).
Regarding claims 1, 4, and 7, Kaminaga teaches an aqueous coating comprising a water-soluble polymer and mica, in which water-swellable mica is included at a solid content of 10 to 30 wt.% (Abstract and paragraphs 0045 and 0047).  Kaminaga teaches the average particle size 
Claims 1 and 4 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kaminaga recites “average particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kaminaga (see claim 3 rejection below), Kaminaga’s size range would result in a mean area diameter within the claimed range.
In light of the overlap between the claimed gas barrier film and that disclosed by Kaminaga, it would have been obvious to one of ordinary skill in the art to use a gas barrier film that is both disclosed by Kaminaga and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 2, Kaminaga teaches the elements of claim 1, and Kaminaga teaches the water-soluble polymer is polyvinyl alcohol (PVOH) with a degree of polymerization of 300 to 2000 (paragraphs 0038-0039).
Regarding claim 3, Kaminaga teaches the elements of claim 1, and Kaminaga teaches the water-swelling mica has an average size of 1 to 10 [Symbol font/0x6D]m and a thickness of 10 – 100 nm (paragraph 0048); thus, the mica has an approximate aspect ratio of 10 (1/0.1) to 1000 (10/0.01).
Regarding claim 5, Kaminaga teaches the elements of claim 1, and Kaminaga teaches his gas barrier film may further have a printing (ink) layer (paragraph 0082), which would necessarily mean that the printing (ink) layer is on the coating layer.

Regarding claim 8, Kaminaga teaches the elements of claim 1, and Kaminaga teaches the first base material film is a biaxially-oriented polypropylene (paragraphs 0104-0105).  Kaminaga teaches the oxygen permeability of his films are less than 5 cc/m2/day (paragraph 0179).
Kaminaga does not disclose the oxygen permeability of his films after a 5% MD elongation.  However, given that the gas barrier film of Kaminaga has the same polymer with the same degree of polymerization and same mica of the same size and aspect ratio and in the same amount as the claimed invention coated onto the same biaxially oriented polymer, and further, the gas permeability of Kaminaga’s gas barrier films as made are less than 5 cc/m2/day (claim 17), the gas barrier coating of Kaminaga would inherently have the same oxygen permeability after a 5% MD elongation as the claimed invention, and therefore, would fall within the claimed range of oxygen permeability. 
Regarding claims 10 and 16, Kaminaga teaches a packaging material including a base film, a gas barrier layer (coating), a protective layer, an adhesive layer, and a heat sealing layer (second film) (paragraph 0096).  Kaminaga teaches his aqueous coating comprising a water-soluble polymer and mica, in which water-swellable mica is included at a solid content of 10 to 30 wt.% (Abstract and paragraphs 0045 and 0047).  Kaminaga teaches the average particle size of the mica is 500 nm to 10 [Symbol font/0x6D]m (paragraph 0048) and the thickness of the coating is 0.1 to 5 [Symbol font/0x6D]m (paragraph 0088).  Kaminaga teaches the coating is applied on a plastic substrate (first base plastic film) (paragraphs 0083, 0103-0104).

In light of the overlap between the claimed packaging material and that disclosed by Kaminaga, it would have been obvious to one of ordinary skill in the art to use a packaging material that is both disclosed by Kaminaga and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 13, Kaminaga teaches the elements of claim 10, and Kaminaga teaches the substrate (first base material film) is polypropylene (paragraph 0104) and the heat-sealing resin layer is polypropylene (paragraph 0138).
Regarding claim 14, Kaminaga teaches the elements of claim 10, and Kaminaga teaches the water-soluble polymer is polyvinyl alcohol (PVOH) with a degree of polymerization of 300 to 2000 (paragraphs 0038-0039).
Regarding claim 15, Kaminaga teaches the elements of claim 10, and Kaminaga teaches the water-swelling mica has an average size of 1 to 10 [Symbol font/0x6D]m and a thickness of 10 – 100 nm (paragraph 0048); thus, the mica has an approximate aspect ratio of 10 (1/0.1) to 1000 (10/0.01).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US Patent Application 2014/0370270 A1, published 18 Dec. 2014, hereinafter Kaminaga) in view of .
Regarding claim 9, Kaminaga teaches the elements of claim 1, and Kaminaga teaches that gas barrier film may contain a variety of additives (paragraph 0090).
Kaminaga does not disclose the inclusion of a blocking agent in his substrate.
Van Essche teaches a synthetic silica as an anti-blocking agent for polyethylene and polypropylene films (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-blocking agent as taught by van Essche in the resin of the substrate of the gas barrier film of Kaminaga.  Van Essche teaches that it is often difficult to separate two film layers, and if anti-blocking aids are added, the anti-blocking aids create a micro-rough surface which reduces the adhesion between film layers and consequently the blocking force (page 155, Introduction section, 1st paragraph).  Further, van Essche teaches that synthetic silicas are mainly used in high quality films where good optical properties and high anti-blocking efficiency are required, and due to their amorphous character these silicas pose no serious health risk (page 156, 1st paragraph).
It is the examiner’s position that since the anti-blocking additive is mixed into the bulk polymer of the resin base film of Kaminaga, the anti-blocking agent would exist on the coating-side of the substrate film of Kotani in view of van Essche.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US Patent Application 2014/0370270 A1, published 18 Dec. 2014, hereinafter Kaminaga) .
Regarding claims 11 and 12, Kaminaga teaches the elements of claim 10, and Kaminaga teaches a packaging material including a base (first plastic) film, a gas barrier layer (coating), a protective layer, an adhesive layer, and a heat sealing (second plastic) layer (paragraph 0096).  Thus, his packaging material has the configuration:
(first) plastic film – coating – protective layer – adhesive – heat sealing (second plastic) film
Kaminaga teaches his gas barrier film may further have a printing (ink) layer (paragraph 0082), but Kaminaga does not specify its location.
Bruchmann teaches a multilayer material for product packaging comprising at least a polymeric material film, a print layer, and second film (paragraphs 0015-0018).  Bruchmann teaches the two films can be polypropylene (paragraphs 0025 and 0030).  Bruchmann teaches that the two films can be coated (paragraph 0029), and his multilayer material may comprise adhesive layers used to join some or all of the layers to one another (paragraph 0036).  Therefore, Bruchmann teaches a multilayer material with this configuration:
Coated PP film – adhesive layer - ink layer – coated PP film
or its mirror image:
Coated PP film – ink layer – adhesive layer – coated PP film
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ink layer of Bruchmann in the packaging material of Kaminaga.  Kaminaga and Bruchmann are analogous arts as they are both drawn to packaging films comprising coated polypropylene films as substrate films, so one of ordinary 
Thus, the resulting packaging films of Kaminaga in view of Bruchmann have the configurations:
(first) plastic film – coating – protective layer  – adhesive layer - ink layer – heat sealing (second plastic) film (claim 11 of the current invention)
(first) plastic film – coating – protective layer – ink layer – adhesive layer – heat sealing (second plastic) film (claim 12 of the current invention)
thereby, arriving at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harada et al. (US Patent 5,981,029, published 09 Nov. 1999) teaches a gas barrier film comprising a coating comprising a water-dispersible polymer and an inorganic stratified particle.  Inui et al. (US Patent Application 2004/0253463, published 16 Dec. 2004) teaches a gas barrier film comprising a coating comprising a stratified silicate and polyvinyl alcohol.  Kazeto et al. (US Patent Application 2011/0045251 A1, published 24 Feb. 2011) teaches a gas barrier film comprising a coating comprising a water-soluble polymer and a swellable inorganic layered silicate.  Okawara et al. (US Patent Application 2009/0214854 A1, published 27 Aug. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787